—Order unanimously affirmed, with costs, for reasons stated at Special Term, Gossel, J. Memorandum: We add only that the agreement between the parties herein differs substantially from that involved in Zupan v Firestone (91 AD2d 561, affd 59 NY2d 709) relied on by defendant. Nothing in the agreement between plaintiff and defendant could be construed as a waiver by plaintiff of a right to pursue a remedy at law. (Appeal from order of Supreme Court, Erie County, Gossel, J.—dismiss complaint.) Present—Callahan, J. P., Doerr, Denman, Pine and Balio, JJ.